Advisory Action

The request for reconsideration has been considered but does NOT place the application in condition for allowance. 
The Applicants assert that Schooneveld-Bergmans does not disclose 100% stability but instead discloses 92%, 85%, 76% stability at 50% glycerol and that Schooneveld-Bergmans does not disclose protein modifying enzymes and shows that the stability is enzyme dependent. 
The Examiner disagrees and maintains that Schooneveld-Bergmans discloses that the enzyme formulations stability at around 7 weeks (equivalent to about 50 days) is 98 or 99% [Table 1]. Schooneveld-Bergmans discloses that the enzyme formulations at around 7 weeks (equivalent to about 50 days) is 98, 99, or 100% [Table 2]. Further, Schooneveld-Bergmans discloses the levels of stability at 25°C. It would have been obvious that the stability would have been even greater at 4°C. Further, Schooneveld discloses similar stability across different types of enzymes. 
The Applicants further assert that Miwa does not correct the deficiency of Schooneveld-Bergmans and that Miwa does not disclose the stability of the enzymes as recited in the claims. 
The Examiner maintains that Miwa was relevant for its disclosure of the specific protein modifying enzymes where the primary reference disclosed protein modifying enzymes generally.
Further the Applicants assert that Parkhideh does not correct the deficiency of the primary reference and is only relevant to the bioavailability of CoQ-10 and that COQ 10 is not a transglutaminase as claimed. Applicants assert that Parkhideh discloses that its composition uses a stabilizer outside of acids. 
The Examiner maintains that Parkhideh was relevant to the recitation of specially claimed food grade acids especially since it also incorporated ascorbic acid which was used in Schooneveld-Bergmans. There is nothing showing that the claimed acids are particular to only transglutaminase.  It is well known in the art that food grade acids are used as preservatives and pH adjusters. Regarding the use of the acid, the Examiner maintains that both the instant invention and Parkhideh use the acids for pH adjustment. Further, if the prior art structure is capable of performing the intended use, then it meets the claim. 
The Applicants further assert that Chou does not remedy the deficiency of Schooneveld-Bergmans because it does not disclose the enzymes and their level of stability. 
The Examiner maintains that the rejection was not deficient for the reasons discussed above.
The Applicants further assert that Bodo does not remedy the deficiency of Schooneveld-Bergmans because it does not disclose the enzymes and their level of stability. 
The Examiner maintains that the rejection was not deficient for the reasons discussed above.
	The Examiner also notes, regarding amendment made after final:
“It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims.

Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. Failure to properly reply under 37 CFR 1.113 to the final rejection results in abandonment. A reply under 37 CFR 1.113 is limited to:

(A) an amendment complying with 37 CFR 1.116;
(B) a Notice of Appeal (and appeal fee); or
(C) a request for continued examination (RCE) filed under 37 CFR 1.114 with a submission (i.e., an amendment that meets the reply requirement of 37 CFR 1.111) and the fee set forth in 37 CFR 1.17(e). RCE practice under 37 CFR 1.114 does not apply to utility or plant patent applications filed before June 8, 1995 and design applications.
Applicant's submissions concerning the prior art exception under 35 U.S.C. 102(b)(2)(C) or prior art exclusion under pre-AIA  35 U.S.C. 103(c) are entitled to being considered even after a final rejection has been made, because if the exception or exclusion is established, the propriety of the rejection is obviated as a matter of law. If a final rejection of certain claims is obviated by a timely reply based on a proper claim of entitlement to the prior art exception or exclusion, then the Office should acknowledge the reply by modifying the status of the claims. For example, if the only rejection in the final rejection is obviated by a submission demonstrating entitlement to except or exclude prior art in the after-final reply, the Office should indicate that the claims are allowable, or prosecution should be reopened should the claims be considered unpatentable in view of newly applied prior art.” –MPEP 714.13

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793